Citation Nr: 0621950	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-11 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
service disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1966 to 
August 1969, including combat service in Vietnam during the 
Tet Offensive.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2003 rating decision 
of the No. Little Rock, Arkansas, Regional Office (RO), 
which, in pertinent part, denied service connection for 
hypertension, secondary to service-connected PTSD.  

The Board notes that, in his substantive appeal, the veteran 
requested a personal hearing by videoconference at the No. 
Little Rock RO.  However, in correspondence dated in March  
2005 the veteran withdrew his request for a hearing.  

In June 2005 the Board remanded the case for further 
development, including a compensation and pension (C&P) 
examination by a cardiologist.  The report of this 
examination, which was completed in February 2006, has been 
made a part of the record.

Review of the record reveals that the veteran was granted 
service connection for PTSD with an evaluation of 50 percent 
effective October 9, 2001.  Social Security Administration 
records show that the veteran was also awarded disability 
benefits by that agency beginning October 2001.  

In a rating decision dated in February 2004, the evaluation 
for the PTSD was increased to 70 percent and the veteran was 
granted a total disability rating based on individual 
unemployability effective October 9, 2001.



FINDINGS OF FACT

1.  The veteran did not manifest hypertension during service 
or within the first year after separation from service.

2.  The veteran's hypertension is not shown to be related to 
military service or to be proximately due to, or aggravated 
by, the service-connected PTSD.  


CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by, active 
military service, may not be presumed to have been incurred 
in service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110.  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. §§ 3.303, 
3.304.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection for cardiovascular-renal disease, 
including hypertension, may also be granted if such disease 
is manifested in service, or manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  In this regard, the United States Court of 
Appeals for Veterans Claims (Court) has stated that when a 
service-connected disorder causes an increase in disability 
to a nonservice-connected condition, such an increase is to 
be treated as if service-connected.  In such cases, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 1.

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Competent medical 
evidence includes evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. 
§ 3.159 (a).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Factual Background.  The veteran reports that he was given 
salt tablets for the first six months of his tour in Vietnam.  
He states that he took two tablets twice a day for heat 
strokes, and adds that this was more salt than he had taken 
in his entire life.

Service medical records (SMRs) contain no elevated blood 
pressure readings.  When the veteran was examined for 
acceptance into service in August 1966, he reported that he 
had no history of high blood pressure and examination 
revealed a blood pressure of 130/70.  When the veteran was 
examined prior to his release from service in August 1969, he 
again reported that he had no history of high blood pressure 
and examination revealed a blood pressure of 120/80.  The 
SMRs contain no other blood pressure readings, no diagnosis 
of hypertension, and no evidence of any treatment for high 
blood pressure.  

Private medical records dated in July 1979 indicate that the 
veteran had a hypertensive reaction following hernia surgery.  
This hypertensive reaction was regarded as an idiosyncratic 
reaction to his operation and anesthesia.  The attending 
physician noted that the veteran had "no past history . . . 
of hypertension."  

In 1987 the veteran was referred by Dr. Hampton, his primary 
treating physician, to Dr. Brewer, a nephrologist, for 
"expert" evaluation of the veteran's hypertension.  In his 
report Dr. Brewer stated that the veteran has hypertension 
"which he has known since 1969 and which was discovered on a 
routine physical examination."  Dr. Brewer pointed out that 
the veteran "gives no history to suggest an etiology other 
than essential hypertension."  This assertion was 
corroborated by appropriate tests, including a digital 
subtraction study of the aorta and renal arteries, which 
yielded normal findings.  

The veteran was afforded a VA examination in March 2003 which 
returned a diagnosis of essential hypertension.  The examiner 
explained that the veteran's hypertension was essential in 
etiology.  The examiner also stated that "on occasions, PTSD 
can cause elevation of blood pressure and make it more 
difficult to control, but this man's blood pressure is well 
controlled on his current therapeutic regime."  

A compensation and pension (C&P) examination done in April 
2003 confirmed earlier diagnoses of hypertension.  The 
examiner also noted a history of cerebral infarction in 2000, 
and remarked that an earlier echocardiogram (done in May 
2001) revealed left ventricular hypertrophy and a bicuspid 
aortic valve.  With regard to etiology, the examiner advised 
that he was not aware of any scientifically established 
relationship between PTSD and hypertension.  

In a letter dated in June 2003 Dr. Carfagno, a private 
treating physician, opined that the veteran's PTSD 
"significantly affects his [the veteran's] overall health 
including his blood pressure."

In February 2006 the veteran underwent another C&P 
examination.  According to the examiner the veteran was 
"noted to be hypertensive at military discharge in 1969," 
but did not receive any treatment until the mid 1970's.  The 
examiner reiterated that the veteran suffers from essential 
hypertension.  Testing revealed no cardiac symptoms and no 
evidence of complications of hypertension aside from serum 
creatinine levels within the "upper normal range."  Based 
on his findings the examiner opined that "there is less than 
50 percent possibility that his [the veteran's] hypertension 
is related to the PTSD and it is also less than 50 percent 
likely that his hypertension is permanently aggravated by 
PTSD, although, it may occasionally be elevated temporarily 
by events such as dreaming and flashbacks."  The examiner 
added that "in view of the fact that his [the veteran's] 
blood pressure is reasonably well controlled, I think that 
his [the veteran's] physician's statement that the PTSD was 
affecting his overall health and blood pressure is 
inaccurate." 


Legal Analysis.  The SMRs are negative for any indication of 
hypertension and the earliest medical evidence of the 
existence of hypertension is dated in July 1979, almost 10 
years after the veteran's release from service.  When 
hypertension was first noted in 1979, it was reported that 
the veteran had no history of hypertension.  Nevertheless, a 
physician in March 1987 indicated that the veteran reported 
that he had had hypertension since 1969 and in February 2006 
a VA examiner reported that the veteran was noted to be 
hypertensive at military discharge in 1969.  The comments of 
these physicians are of no probative value inasmuch as the 
SMRs clearly demonstrate that when the veteran was examined 
prior to his release from service in August 1969, the veteran 
indicated that he had no history of high blood pressure and 
examination revealed a blood pressure of 120/80.  The SMRs 
contain no elevated blood pressure readings or any other 
evidence that the veteran manifested hypertension.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical 
opinion based upon an inaccurate factual premise has no 
probative value).  Thus, the competent and probative evidence 
clearly establishes that the earliest evidence of 
hypertension was in 1979 when the veteran was hospitalized 
for hernia surgery.  There is no competent evidence which 
tends to establish a connection between the post-service 
hypertension and any incident of the veteran's military 
service.  Although the veteran implies that his hypertension 
may be attributable to his use of salt tablets when he was in 
Vietnam, the record contains no competent medical evidence, 
including any statement from the veteran's own treating 
physicians, which supports this proposition.  38 C.F.R. 
§ 3.159 (a).

The record also contains no evidence which establishes that 
the veteran's hypertension was caused by (secondary to) his 
PTSD.  On the contrary, the veteran's treating physicians, as 
well as VA examiners, all advise that the veteran's 
hypertension is essential in origin.  Despite Dr. Carfagno's 
contention that the veteran's "blood pressure" has been 
"significantly affected" by his PTSD, the record contains 
no evidence of any worsening of the veteran's underlying 
hypertension that is attributable to his PTSD.  In fact, the 
February 2006 C&P examiner points out that the veteran's 
hypertension is "reasonably well controlled," and that it 
is unlikely that "his hypertension is permanently aggravated 
by PTSD, although, it may occasionally be elevated 
temporarily by events such as dreaming and flashbacks."  The 
Court has pointed out that temporary or intermittent flare-
ups of a preexisting disease are not sufficient to be 
considered aggravation unless the underlying condition, as 
contrasted to symptoms, is worsened.  See Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  The Board finds the opinion of 
the February 2006 C&P examiner to be persuasive in view of 
the battery of tests conducted, the examiner's consideration 
of the entire medical evidence of record, and the consistency 
of the examiner's findings and opinion with those of the 
other examiners and treating physicians.

In view of the fact that the veteran suffers from essential 
hypertension with only occasional elevations in blood 
pressure caused by his PTSD, and in view of the fact that the 
veteran's hypertension is "reasonably well controlled" by 
medication, the Board finds that the veteran's hypertension 
has not been permanently aggravated by his PTSD.  
Accordingly, service connection for hypertension on a 
secondary basis must be denied.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for hypertension.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters from the RO 
dated in March 2003 and in March and July 2005 essentially 
satisfied the duty to notify provisions.  SMRs, private 
medical records, and VA treatment records have been obtained 
and made a part of the file.  The veteran has also been 
accorded multiple examinations for disability evaluation 
purposes.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issue decided herein.  To the extent that VA has 
failed to fulfill any duty to notify or assist the veteran, 
the Board finds such error to be harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for hypertension is denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


